DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Publication No.  (US Patent Publication No. 2015/0126070) and Kong et al. (US 2017/0309219; hereinafter Kong).
With reference to claims 1 and 19, Ye discloses a display system (Figs. 2-5) comprising:
an external terminal (200) including (i) a main body portion having a connector (210) to output an image, and (ii) a feeding plug (220), wherein the external terminal (200) has stored therein in advance a standard image (HDMI standard) (see paragraph 18), and wherein in a case in which the external terminal (200) does not receive image data from a transmission terminal (300) (see paragraphs 20), the external terminal is configured to output, as the image, the standard image stored therein in advance (see paragraph 18); and 
a display apparatus (222) configured to display the image and to be connectable to the external terminal (200) (see paragraph 18), wherein the display apparatus (222) comprises:
	an input terminal configured to be connected to the connector of the main body portion of the external terminal, to receive the image that is outputted from the main body portion of the external terminal (see paragraph 18).

Chen discloses a display system (Fig. 1) comprising: 
an external terminal (VP/Sim) (see Fig. 1) 
a display apparatus (100) configured to display the image (20) and connectable to the external terminal (10) (see paragraph 24; Fig. 1);
wherein the display apparatus (100) comprises:
an input terminal (110) configured to be connected to a connector to receive an image (Sim) that is outputted from an external terminal (10);
a detection unit (120) configured to detect, a luminance of the image input from the input terminal as a detection value (in teaching a power source voltage (Vp) of an image signal (Sim) input from the input terminal as a detection value to control luminance output of the light source based a detection result (DRT) of the received video signal (Sim); see paragraph 21-22, 25-26); and
a control unit (120) configured to determine whether the input image (Sim) is a standard image (HDMI standard) detected by the detection unit (120) as the detection value (DRT), and control an operation of the display apparatus (150) based on a result of the determination (in teaching when the detection results (DRT) is equal to threshold voltages of the power 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a detection unit and control unit similar to that which is taught by Chen to be carried out in a device similar to that which is taught by Ye to thereby reduce power consumption of the device by controlling the power supply based on the displayed image (see Chen; paragraph 30).
Further while Ye and Chen disclose all that is required as explained above, wherein Chen discloses detection of luminance there fails to be specific disclosure of luminance distribution detection as recited.
Adachi discloses a display device having a backlight wherein a detection unit (140) is configured to detect a luminance distribution of an image input from an input terminal (210) as a detection value.
Therefore it would have been obvious to one of ordinary skill in the art to allow for the usage of a luminance distribution detection unit similar to that which is taught by Adachi to be carried out in place of the luminance detection unit similar to that which is taught by Chen to thereby improve luminance of the display image while reducing power consumption (see Adachi; paragraph 95).
While Ye, Chen, and Adachi discloses all that is required as explained above, there fails to be disclosure of changing the display into an operating state and waiting state as recited.

Therefore it would have been obvious to one having ordinary skill to allow the usage of a detection and control unit similar to that which is taught by Kong to be carried out in a device similar to that which is taught by Ye, Chen, and Adachi to thereby minimize power consumption (see Kong; paragraph 52).

claim 3, Ye, Chen, Adachi, and Kong disclose all that is required as explained above with reference to claim 1, wherein Chen further discloses wherein the display apparatus is a projector (see paragraph 20), and wherein the control unit (120) turns on a light source of the projector in a case in which the projector is in the operating state and turns off or reduces an amount of light emitted from the light source of the projector in a case in a which the projector is in the waiting state (see paragraphs 24-25; Fig. 2).

With reference to claim 8, Ye, Chen, Adachi, and Kong disclose all that is required as explained above with reference to claim 1, wherein Ye further discloses the display device having a communication interface wherein the input terminal is a data transfer terminal specified under a standard (see paragraphs 10, 18).

With reference to claim 10, Ye, Chen, Adachi, and Kong disclose all that is required as explained above with reference to claim 3, wherein Ye further discloses the display device having a communication interface wherein the input terminal is a data transfer terminal specified under a standard (see paragraphs 10, 18).

claim 14, Ye, Chen, Adachi, and Kong disclose all that is required as explained above with reference to claim 1, wherein Ye further discloses wherein the electric power supplying terminal is made up of a USB terminal (paragraphs 5, 19).

With reference to claim 16, Ye, Chen, Adachi, and Kong discloses all that is required as explained above with reference to claim 1, wherein Adachi further discloses that the control unit makes a determination on the image by determining whether or not the luminance distribution or a change with time of the luminance distribution differs by an amount corresponding to or greater than a predetermined threshold (in teaching using luminance histograms or average luminance; see paragraphs 90-91; Fig. 14).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a control unit similar to that which is taught by Adachi in a system similar to that which is taught by Ye and Chen to thereby improve luminance while reducing power consumption (see Adachi; paragraph 95).

	With reference to claim 18, Ye, Chen, Adachi, and Kong disclose all that is required as explained above with reference to claim 1,  wherein Chen further disclose that the display apparatus is configured to display the image by projecting the image to an exterior portion (see paragraph 24; Fig.1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, Chen, Adachi, and Kong as applied above, and further in view of Yamauchi et al. (US 2015/0194124; hereinafter Yamauchi).

With reference to claim 17, Ye, Chen, Adachi, and Kong discloses all that is required as explained above with reference to claim 1, however fail to disclose wireless transmission as recited.
Yamauchi further discloses the external terminal inputs the image received from a transmission terminal in a wireless fashion (see paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a wireless transmission terminal similar to that which is taught by Yamauchi to be carried out in a system similar to that which is taught by Chen to thereby provide a communication interface for communication between units (see Yamauchi; paragraph 25).




Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 8, 10, 14, 16-19 have been fully considered but they are not persuasive. With reference to 



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeCAMP (US2016/0173658) discloses an adapter for a portable communication device, and data interface for receiving power and image data (see abstract, Figs. 1-3).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                  /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625